Citation Nr: 0735442	
Decision Date: 11/09/07    Archive Date: 11/26/07	

DOCKET NO.  05-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1958 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran initially requested 
a Travel Board hearing, but later withdrew that request in 
writing in July 2007.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's hearing was tested as entirely normal by 
audiometric examination at the time he was separated from 
service in 1962, left ear hearing loss for VA disability 
compensation purposes and complaints of tinnitus are first 
objectively identified on clinical examination in June 2004, 
decades after the veteran was separated from service, and the 
only competent clinical opinion on file is against the 
veteran's claim for service connection for hearing loss and 
tinnitus.  



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  The veteran was provided formal VCAA notice in 
March 2004, prior to the issuance of the adverse rating 
decision now on appeal from August 2004.  This notice 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records were collected, various historical private 
medical records were collected, records of the veteran's more 
recent treatment with VA were collected, and the veteran was 
provided a VA audiometric examination which included a review 
of the claims folder and provided opinions consistent with 
VCAA at 38 U.S.C.A. § 5103A(d).  All-known available evidence 
has been collected for review.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifested to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss and tinnitus in 
December 2003, at 63 years of age, and some 41 years after he 
was separated from service.  In written statements, he has 
argued that he was exposed to the acoustic trauma of the 
flight deck of an aircraft carrier during his service with 
the US Navy.  He wrote that all service aboard ship on the 
flight deck and elsewhere occurred without any hearing 
protection, and that his noise exposure in post-service 
employment was regulated by OSHA and required the use of 
hearing protection.  In April 2004, a fellow serviceman wrote 
a statement indicating that he and the veteran served 
together in the Navy and conducted small arms training for 
pilots and crewman.  He wrote that no hearing protection was 
used and that he had experienced hearing loss as a result of 
this, as had the veteran.  

The service medical records contain no complaints, findings, 
diagnosis, or treatment for hearing loss or tinnitus at any 
time.  In 1958 the veteran was noted to have a cough with an 
injected pharynx and his ears were stopped up, and this was 
related to hay fever.  In 1959, there was a notation of wax 
in the ears coupled with the veteran's complaint of hay 
fever.  These treatment records do not document any complaint 
by the veteran of a ringing of his ears or a loss of hearing.  
The physical examination for separation from service in 1962 
notes that the ears and drums were normal.  Although testing 
at service enlistment was only by whispered voice, at the 
time of separation, the veteran was provided an audiometric 
examination of both ears, and the pure tone decibel 
thresholds for both ears at 500 through 6,000 Hertz were all 
recorded at 5 and 10 decibels, with the exception of a single 
20-decibel threshold for the left ear at 4,000 Hertz.

There is a complete absence of any objective evidence that 
the veteran sought or required treatment for hearing loss or 
tinnitus for many years after service separation.  The 
veteran filed his initial claim for VA disability 
compensation in March 1989, and there was no complaint of 
hearing loss or tinnitus at that time.  There are on file a 
quantity of private treatment records through the 1970's and 
1980's for a variety of complaints, but these records also 
contain no complaints by the veteran or findings by any 
clinician of hearing loss or tinnitus.  The veteran was 
provided a private physical examination in December 1972 and 
the head, ears, eyes, nose and throat was noted to be not 
remarkable.  The veteran was provided a VA examination in 
March 1989 and the nose, sinuses and ears were noted to be 
normal and there was no notation of any hearing loss, and no 
complaint of tinnitus.  

In June 2004, the veteran was provided a VA audiometric 
examination which included a review of his claims folder.  
The audiologist historically noted that the veteran's 
physical examination for separation in 1962 included 
audiometry which he interpreted as showing hearing 
sensitivity within normal limits in each ear.  He also noted 
that private medical records from 1982 reported that the 
veteran was provided aminoglycoside antibiotics during a 
recent hospitalization, and that these and other drugs were 
considered ototoxic drugs, meaning they had the potential for 
causing hearing loss and recurrent tinnitus.  He noted, 
however, that the veteran had never complained of tinnitus in 
any of his private medical records on file.  He described the 
veteran's service duties aboard ship, and the veteran 
indicated that a retro-rocket misfired causing an explosion, 
and this resulted in some six hours of decreased hearing.  He 
also reported acting as a small arms instructor.  He 
specifically stated that the onset of his tinnitus was in 
1959, but did not ascribe tinnitus onset to the explosion of 
the retro-rocket.  The veteran also reported a significant 
post-service history of occupational noise exposure, in an 
ordnance plant for 12 years.  However, he said that hearing 
protection was required during that employment.  

The pure tone decibel thresholds for the relevant frequencies 
of speech at 500 through 4,000 Hertz were 20, 10, 25, 35, and 
35 for the right ear; and 10, 10, 70, 60, and 55 for the left 
ear.  Speech recognition scores were 100 percent for the 
right ear and 98 percent for the left.  Examination of the 
ears revealed normal middle ear function and normal 
tympanograms.  After conduct of the examination and review of 
the claims folder, the VA audiologist concluded that it was 
"a medical certainty that the complaint of hearing loss is 
not a consequence of acoustic trauma while in service."  He 
reported that the veteran's audiometric examination at 
service separation was entirely within normal limits, and 
there was no record of a complaint of hearing loss found in 
the medical record.  He concluded that it was more likely 
than not that current complaints of hearing loss and tinnitus 
were due to post-service exposures and other factors, but not 
events of military service.  He noted the absence of 
complaints of hearing loss and tinnitus for many years after 
service, and stated that while it was possible to have 
tinnitus as a symptom when hearing sensitivity was within 
normal limits, the lack of documentation of the symptom did 
not support such a conclusion.  

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The only notations during service of wax 
in the ears or stopped-up ears was clearly written in 
relation to the veteran's history of hay fever, and there is 
no indication in the service medical records or records after 
service that this resulted in any permanent residual damage 
to either ear or resulted in hearing loss or tinnitus.  While 
the Board concedes that the veteran was likely exposed to 
some amount of acoustic trauma aboard ship in the Navy, the 
audiometric examination at service separation revealed 
entirely normal hearing with no relevant frequency for speech 
for either ear above 20 decibels.  Although he was likely 
exposed to some amount of loud noise and acoustic trauma 
during military service, it is also documented that he served 
for many years in a loud noise environment in post-service 
employment.  Although he reports being required to wear 
hearing protection during this employment, he spent many more 
years in a loud noise environment after service, than during 
service.

The objective record reveals not a single complaint or 
finding of hearing loss or tinnitus at any time during 
service and at any time after service until the veteran was 
actually first examined in conjunction with this claim in 
June 2004, at a time when he was 64 years of age, and over 
40 years after he was separated from service.  Even then, the 
Board would point out that the pure tone decibel thresholds 
for speech at 500 through 4,000 Hertz for the right ear, with 
a speech recognition score of 100 percent does not satisfy 
the minimum requirements recognition of hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  Only the 
left ear met the requirements for recognition of hearing loss 
disability based upon the reported pure tone decibel 
thresholds at 2,000 through 4,000 Hertz of 70, 60, and 55 
(speech discrimination was still 98 percent for the left 
ear).  After current audiometric examination, and a review of 
all of the historical evidence on file, the VA audiologist 
wrote an opinion that the veteran's current hearing loss and 
tinnitus was not likely related to service, but was instead 
related to post-service employment or other unknown factors 
following the veteran's separation from service.  This is the 
only competent clinical opinion on file, and it is soundly 
against the veteran's claims.  

The Board has considered the veteran's allegations that his 
hearing loss and tinnitus are attributable to incidents of 
service and those of his fellow serviceman in his written 
statement of April 2004, but neither the veteran or the 
fellow serviceman are shown to have the requisite medical 
expertise to issue any kind of a competent clinical opinion 
that incidents of service 40 years earlier resulted in the 
veteran's current audiometric findings.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The seminal VA regulation applicable in service connection 
cases is 38 C.F.R. § 3.303, which requires objective evidence 
of chronicity of symptomatology during and after service.  In 
this case, there is no objective evidence of chronicity of 
hearing loss or tinnitus symptoms at any time during or for 
some 40 years after the veteran was separated from service.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


